 



Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

     FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 22, 2005, among REYNOLDS AMERICAN INC., a North Carolina corporation
(“Parent”), R.J. REYNOLDS TOBACCO HOLDINGS, INC., a Delaware corporation (the
“Borrower”) and various lending institutions party to the Credit Agreement
referred to below. All capitalized terms used herein and not otherwise defined
herein shall have the respective meanings provided such terms in the Credit
Agreement.

W I T N E S S E T H :

     WHEREAS, Parent, the Borrower, various lending institutions from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A. (formerly known
as JP Morgan Chase Bank), as Administrative Agent (in such capacity, the
“Administrative Agent”), are parties to a Third Amended and Restated Credit
Agreement, dated as of July 30, 2004 (as so amended and restated, the “Credit
Agreement”); and

     WHEREAS, Parent, the Borrower and the Lenders wish to amend the Credit
Agreement as provided herein;

     NOW, THEREFORE, it is agreed:

I. Amendments to the Credit Agreement.

          1. Section 8.02(k) of the Credit Agreement is hereby amended by
deleting the text “and” appearing at the end of said Section.

          2. Section 8.02(l) of the Credit Agreement is hereby amended by
(i) inserting the parenthetical “(or, in the case of the fiscal year of Parent
during which a Subsidiary has disposed of a designated property pursuant to (and
in reliance on) Section 8.02(m), the remainder of (I) $250,000,000 minus
(II) the fair market value (as determined in good faith by senior management of
the Borrower) of all designated properties disposed of pursuant to (and in
reliance on) said Section 8.02(m) during such fiscal year); and” at the end of
clause (z) of said Section and (ii) deleting the period appearing at the end of
said Section.

          3. Section 8.02 of the Credit Agreement is hereby further amended by
inserting the following new clauses (m) and (n) immediately following clause
(l) of said Section:

     ”(m) any Subsidiary of Parent may dispose of (by means of donation) any of
the designated properties listed on Annex XI hereto owned by it to any other
Person, so long as no Default or Event of Default then exists or would result
therefrom; and

     (n) Parent and its Subsidiaries may sell, liquidate and/or dispose of
Marketable Investments in the ordinary course of business.”.

 



--------------------------------------------------------------------------------



 



          4. Section 8.04(g) of the Credit Agreement is hereby further amended
by deleting the text “Section 8.03(e)” appearing in said Section and inserting
the text “Sections 8.03(c) and (e)” in lieu thereof.

          5. Section 8.05(l) of the Credit Agreement is hereby amended by
deleting the text “June 30, 2005” appearing in said Section and inserting the
text “September 30, 2005” in lieu thereof.

          6. The definitions of “Maturity Date” and “Facility Maturity Date”
appearing in Section 10 of the Credit Agreement are hereby amended by inserting
the following sentence at the end of each such definition:



    “For purposes of this definition only, outstanding Existing Senior Notes
shall be deemed “refinanced in full” with the proceeds of a new issuance or
issuances of Refinancing Senior Notes, at any time, if (i) the Borrower has cash
and/or Marketable Investments on its balance sheet at such time which are
specifically set aside for purposes of repaying, and sufficient in amount to
repay, in full all principal of such outstanding Existing Senior Notes (as
indicated by way of a footnote in its (or Parent’s) financial statements
included in the then most recent public filing with the SEC), (ii) such cash
and/or Marketable Investments so set aside represent, in part, cash proceeds of
one or more issuances of Refinancing Senior Notes to “refinance” such Existing
Senior Notes in an amount equal to at least the remainder of (1) the aggregate
principal amount of all such Existing Senior Notes outstanding at such time less
(2) the aggregate amount of fees and expenses incurred in connection with such
issuance or issuances of Refinancing Senior Notes less (3) the aggregate amount
of any tender premiums (in excess of par) and fees paid in connection with the
repurchase of any such Existing Senior Notes with the proceeds of a concurrent
issuance of Refinancing Senior Notes and (iii) if a Trigger Event is in effect,
the Collateral Agent (on behalf of the Secured Creditors) has a first-priority
perfected security interest in all cash and Marketable Investments so set
aside.”.

          7. The Credit Agreement is hereby further amended by adding new Annex
XI thereto in the form of Annex XI attached hereto.

II. Miscellaneous Provisions.

          1. In order to induce the Lenders to enter into this Amendment, each
Credit Agreement Party hereby (i) makes each of the representations, warranties
and agreements contained in Section 6 of the Credit Agreement, and
(ii) represents and warrants that there exists no Default or Event of Default,
in each case on the date hereof and on the First Amendment Effective Date (as
defined below), both before and after giving effect to this Amendment.

          2. This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

          3. This Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same

-2-

 



--------------------------------------------------------------------------------



 



instrument. A complete set of counterparts shall be lodged with Parent and the
Administrative Agent.

          4. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

          5. From and after the First Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents shall be deemed
to be references to the Credit Agreement as amended hereby.

          6. This Amendment shall become effective on the date (the “First
Amendment Effective Date”) when each Credit Agreement Party and the Lenders
constituting Required Lenders under the Credit Agreement shall have signed a
copy hereof (whether the same or different copies) and shall have delivered
(including by way of facsimile transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, New York 10036, Attention: May Yip-Daniels
(Facsimile No.: (212) 354-8113).

* * *

-3-

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Amendment to be duly executed and delivered as of the date
first above written.

REYNOLDS AMERICAN INC., as Parent

By: /s/ Daniel A. Fawley
     Title: Senior Vice President & Treasurer

R. J. REYNOLDS TOBACCO HOLDINGS, INC.,
      as the Borrower

By: /s/ Daniel A. Fawley
     Title: Senior Vice President & Treasurer

LEAD AGENTS

JPMORGAN CHASE BANK, N.A. (formerly known as
     JPMORGAN CHASE BANK), Individually, as
     Administrative Agent and as Senior Managing Agent

By: /s/ Robert T. Sacks
     Title: Managing Director

CITIBANK, N.A., Individually, as Syndication Agent
     and Senior Managing Agent

By: /s/ Andrew Kreeger
     Title: Vice President

 



--------------------------------------------------------------------------------



 



GENERAL ELECTRIC CAPITAL CORPORATION, Individually
     and as Syndication Agent

By: /s/ William R. Doolittle
     Title: Duly Authorized Signatory

LEHMAN COMMERCIAL PAPER INC., Individually and as
     Documentation Agent

By: /s/ Janine M. Stiugan
     Title: Authorized Signatory

MIZUHO CORPORATE BANK, LTD., Individually and as
     Documentation Agent

By: /s/ James Fayen
     Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



PARTICIPANT LENDERS

THE BANK OF NOVA SCOTIA

By: /s/ Chris J. Allen
     Title: Managing Director & Office Head

THE BANK OF NEW YORK

By /s/ David C. Siegel
     Title Vice President

CITY NATIONAL BANK OF NEW JERSEY

By: /s/ Edward R. Wright
     Title: Senior Vice President/Chief Financial Officer

WACHOVIA BANK, NATIONAL ASSOCIATION

By: /s/ Denis Waltrich
     Title Associate

 



--------------------------------------------------------------------------------



 



ANNEX XI

DESIGNATED PROPERTIES:

                Property Description     Location                
Building 60 Property
    Vine Street    
Building 90 Property
    Vine Street    
Building 23 Property
    5th Street and Patterson Avenue    
Building 56-2 & 3 Property
    4th Street and Patterson Avenue    
EP Parking Lot
    7th Street and Patterson Avenue    
E Parking Lot
    7th Street and Vine Street    
D Parking Lot
    7th Street and Linden Street    
Building 91 Property
    Vine Street    
Building 95 Property
    7th Street and Linden Street    
Building 96 Property
    Linden Street    

 